Citation Nr: 0721001	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right patello-femoral syndrome.

2.  Entitlement to an initial compensable rating for scars of 
the right knee.

3.  Entitlement to an initial compensable rating for scars of 
the buttocks.

4.  Entitlement to an initial compensable rating for licheni 
simplex chronicus.

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as lower back condition.

6.  Entitlement to service connection for major depressive 
disorder, claimed as a nervous disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
December 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied service 
connection for degenerative disc disease of the lumbar spine 
and major depressive disorder.  The RO awarded service 
connection and assigned ratings effective November 2003 as 
follows: right patello-femoral syndrome, 10 percent; scars of 
the right knee, zero percent; scars of the buttock, zero 
percent; and licheni simplex chronicus, zero percent.   

The August 2004 rating decision also awarded service 
connection for dental treatment purposes for partially 
edentulous, dental caries, incisal wear due to trauma.  This 
represents a full grant of the benefits sought on appeal and 
as such, there no longer remains a claim or controversy.  
However, it appears the veteran has raised a claim for 
compensable dental disabilities.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The issue of an increased rating for licheni simplex 
chronicus is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran's right patello-femoral syndrome has not been 
productive of limitation of extension of the leg to 15 
degrees.

2.  The veteran's right knee scars are not deep, do not 
caused limited motion, are not unstable or painful, and cover 
an area less than 12 square inches (77 sq. cm.).

3.  The veteran's buttocks scars are not deep, do not caused 
limited motion, are not unstable or painful, and cover an 
area less than 6 square inches (77 sq. cm.).

4.  A low back disorder, including degenerative disc disease 
of the lumbar spine, was not incurred during the veteran's 
period of active duty service or for many years thereafter.

5.  A nervous disorder, including major depressive disorder, 
was not incurred during the veteran's period of active duty 
service or for many years thereafter.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right patello-femoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5261 (2006).   

2.  The criteria for an initial compensable evaluation for 
scars of the right knee have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, 
Diagnostic Codes 7801-7805 (2006).  

3.  The criteria for an initial compensable evaluation for 
scars of the buttock have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 
7801-7805 (2006).  

4.  The criteria for the establishment of service connection 
for degenerative disc disease of the lumbar spine (claimed as 
low back condition), are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  The criteria for the establishment of service connection 
for major depressive disorder are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a December 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, to include the 
need to submit evidence showing the current existence of his 
claimed disabilities.  The letter also advised what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has that pertains to the claims.  

With regard to the increased rating claims, the VCAA notice 
letters were properly tailored to the application for 
service-connected benefits.  The RO awarded service 
connection for right patello-femoral syndrome, and scars of 
the right knee and buttock.  The veteran filed a notice of 
disagreement (NOD) in August 2004 with regard to the initial 
ratings assigned, and asked for specific percentages for his 
claimed disabilities.  Such action reflects the veteran had 
actual knowledge of what the evidence needed to show to 
support his claim.  Moreover, the record shows the veteran 
reporting only VA treatment for his claimed conditions.  The 
RO obtained these records, as well as his service medical 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He advised VA of the location of 
his current treatment records, i.e. the VA medical center, 
and the RO obtained them.  The veteran has been an active 
participant in the claims process.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; VA outpatient treatment 
records; and reports of VA examination.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.


Right Patello-Femoral Syndrome

Service connection for right patello-femoral syndrome was 
awarded in an August 2004 rating decision.  The RO assigned a 
10 percent rating effective November 2003.  The veteran is 
appealing the original assignment of the 10 percent rating.  
As such, the severity of the disability at issue shall be 
considered from the initial assignment of the disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126. 

The veteran's right patello-femoral syndrome is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Under this Code, a 10 percent rating 
is assigned for extension of the leg limited to 10 degrees; 
20 percent for extension limited to 15 degrees; 30 percent 
for extension limited to 20 degrees; 40 percent for extension 
limited to 30 degrees; and 50 percent for extension limited 
to 45 degrees.  38 C.F.R. § 4.71a.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's right patello-femoral syndrome 
more closely approximates the criteria for the current 10 
percent rating.  In this regard, upon VA joints examination 
in June 2004, the veteran complained of intermittent right 
knee pain, stiffness, swelling, and giving way precipitated 
by ambulation.  He used a cane.  Range of motion of both 
knees was reported as -30 to 90 degrees.  The examiner noted 
that range of motion of the lower extremities was limited 
secondary to low back pain and additionally limited by pain, 
weakness, and lack of endurance during flare-ups.  There was 
guarding 
and tenderness.  There was no evidence of instability upon 
physical examination.  X-rays were normal. 

VA outpatient treatment records dated in October 2004, show 
the veteran complained of pain and buckling in his right 
knee; however, the knee was stable upon examination.  
Lachman's test was negative.  There was positive grinding and 
crepitus.  Range of motion was from zero to 130 degrees.  X-
rays were negative.  

Magnetic resonance imaging (MRI) of the right knee performed 
in October 2004 was normal.  There was no evidence of joint 
effusion and the menisci were intact.  The anterior and 
posterior cruciate ligaments as well as the medial collateral 
ligament were within normal limits.  

In this case, the limitation of motion noted on the June 2004 
examination resulted primarily from nonservice-connected back 
pain, not his patello femoral syndrome.  In this regard, the 
veteran reported only intermittent pain in his knee, and both 
knees reflected the same range of motion.  The subsequent 
outpatient report noted almost normal range of motion in the 
knee.  Moreover, x-rays and an MRI revealed no objective 
findings of disability.  

Taking into consideration the veteran's subjective complaints 
of pain, swelling, and giving way, when considered with the 
objective findings, a 10 percent evaluation is more nearly 
approximated.  However, a higher 20 percent rating is not 
warranted as there is no objective manifestation of 
limitation of extension of the leg to 15 degrees due to 
patello-femoral syndrome, even considering his complaints.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

The Board also considered higher ratings under other 
analogous criteria, however; there was no evidence of 
ankylosis of the right knee (Diagnostic Code 5256), recurrent 
subluxation or lateral instability (Diagnostic Code 5257), 
dislocated, semilunar cartilage (Diagnostic Code 5258), 
limitation of flexion of the leg to 30 degrees (Diagnostic 
Code 5260), or impairment of the tibia and fibula with 
moderate knee disability (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a; see Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Board has also considered whether separate ratings could 
be assigned; however, there is no objective evidence of 
arthritis, instability, or limitation of flexion to 60 
degrees to permit assignment of such.  See VAOPGCPREC 23-97; 
VAOPGCPREC 9-98, VAOPGCPREC 9-04.
 
Should the veteran's disability picture change in the future, 
he may file a claim for a higher rating.  See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of an evaluation, to include additional "staged" ratings, 
other than that noted above.  See Fenderson, supra.

The Board also finds no evidence that the veteran's right 
patello-femoral syndrome presented such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The veteran has not 
offered any objective evidence of any symptoms due to his 
right patello-femoral syndrome that would render impractical 
the application of the regular schedular standards.  The 
veteran's patello-femoral syndrome has not required frequent 
inpatient hospitalization or by itself markedly interfered 
with employment.  The veteran has not worked due to a work-
related neck injury.  Thus, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Right Knee and Buttock Scars

Service connection for scars of the right knee and buttocks 
was awarded in an August 2004 rating decision.  The RO 
assigned noncompensable ratings effective November 2003.  The 
veteran is appealing the original assignment of the zero 
percent ratings.  As such, the severity of the disabilities 
at issue shall be considered from the initial assignment of 
the disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126. 

The veteran's right knee scars and buttock scars are 
currently rated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Under this 
Code, a 10 percent rating is assigned for scars, other than 
the head, face, or neck, that are superficial and that do not 
cause limited motion and which cover an area or areas of 144 
square inches (929 sq. cm.) or greater.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's right knee scars more closely 
approximate the criteria for the current noncompensable 
ratings.  In this regard, upon VA examination in June 2004, 
the veteran's right knee scars measured as follows: lateral 5 
x 2 centimeters; mid 1 x 1.5 centimeters; and medial 
4 x 1.5 centimeters.  There were approximately seven scars on 
the buttocks measuring 0.5 x 0.5 centimeters.  There was no 
pain on examination of the scars and no adherence.  The 
texture of the skin was irregular and atrophic.  The scars 
were not unstable.  There was depression.  They were 
considered superficial.  There was no inflammation, edema, or 
keloid.  The scars were lighter.  There was some decreased 
range of motion of the knee and knee pain noted.  

VA outpatient treatment records dated between 2004 and 2005 
were also reviewed.  They were negative for complaints 
referable to the right knee scars or buttock scars.

As shown above, the scars are superficial, and do not exceed 
an area of 12 square inches (77 sq. cm.).  Moreover, there is 
no evidence that the scars are deep, painful, or unstable.  
Thus, a compensable rating is not warranted under Diagnostic 
Codes 7801, 7802, 7803, or 7804 for the right knee scars or 
the buttock scars.  While the examination did note a 
complaint of decreased range of motion of the knee and knee 
pain, such is the basis for the 10 percent evaluation 
assigned under Diagnostic Code 5261.  As such, those 
complaints cannot be used to assign a compensable evaluation 
under Diagnostic Code 7805.  38 C.F.R. § 4.14 (the evaluation 
of the same disability or manifestation under various 
diagnoses is to be avoided).  Moreover, there was no 
limitation of motion due to the buttock scars.

Should the veteran's disability picture change in the future, 
he may file a claim for a higher rating.  See 38 C.F.R. 
§ 4.1.  At present, however, there is no basis for assignment 
of an evaluation, to include additional "staged" ratings, 
other than that noted above.  See Fenderson, supra.

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to his right knee scars or 
buttock scars, which would render impractical the application 
of the regular schedular standards.  The veteran's scars have 
not required frequent inpatient hospitalization or by 
themselves markedly interfered with employment.  Thus, the 
Board concludes that referral of this case for consideration 
of an extraschedular rating is not warranted.  See Floyd, 8 
Vet. App. at 96; Bagwell, 9 Vet. App. at 338-339. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert, 
1 Vet. App. at 57.


Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or a psychosis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Degenerative Disc Disease of the Lumbar Spine

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that service connection for degenerative disc 
disease of the lumbar spine is not warranted.  In this 
regard, contrary to the veteran's assertions that he injured 
his low back secondary to a fall in 1994, his service medical 
records are wholly devoid of complaints, treatment, or 
diagnoses of any low back condition.  

The first complaints of low back pain is contained in reports 
of VA examination dated in June 2004, some 10 years after the 
veteran's discharge from active duty service.  

While the veteran contends he incurred a back injury in 
service, the Board finds more probative the service medical 
records which fail to show any complaints or findings 
referable to a low back disorder.  In the absence of evidence 
of a low back disease or injury in service, or for many years 
thereafter, the claim for service connection must be denied.  
See Hickson, supra (in order to prevail on the issue of 
service connection there must evidence of in-service 
occurrence or aggravation of a disease or injury).

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).     

Major Depressive Disorder

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that service connection for major depressive 
disorder is not warranted.  In this regard, the veteran's 
service medical records are wholly devoid of complaints, 
treatment, or diagnoses of major depressive disorder or any 
psychiatric disorder.  Moreover, there is no evidence of a 
psychosis within the year following the veteran's separation 
from active duty service to warrant consideration on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Upon VA examination in June 2004, the examiner diagnosed the 
veteran with major depressive disorder.  It was her opinion 
that the veteran had a propensity towards depression prior to 
his entry into the military.  She further opined his negative 
experiences in service worsened his symptomatology.  

The Board does not find this opinion probative of the matter 
on appeal.  The Board is not required to accept doctor's 
opinions that are based upon the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Further, medical history recorded by the veteran of 
the examiner, is not competent medical evidence of a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  While 
the veteran relayed a history of abuse during service due to 
his age, his service medical records do not support his 
assertions.  The veteran contended they called him 
"grandpa" and "old man" and that he was depressed on a 
daily basis in service.  There is nothing in the service 
medical records to support his contentions, and no post 
service evidence of a psychiatric disorder until 2004, almost 
10 years following his discharge from service.  The Board 
finds the lack of complaints or findings in the service 
medical record more probative that the veteran's statements 
made years after the fact.  Thus, in the absence of competent 
evidence of a disease or injury in service, or a psychosis 
within one year following discharge from service, the claim 
for service connection must be denied.  

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 57.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right patello-femoral syndrome is denied.

Entitlement to an initial compensable rating for scars of the 
right knee is denied.

Entitlement to an initial compensable rating for scars of the 
buttocks is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine L3-4, claimed as lower back 
condition, is denied.

Entitlement to service connection for major depressive 
disorder, claimed as a nervous disorder, is denied.




REMAND

The evaluation of the veteran's skin condition requires 
consideration of the percentage of the body affected by the 
disorder.  In this regard, a 10 percent rating is assigned 
for dermatitis or eczema covering at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA examination 
in June 2004 did not provide this information.  Thus, remand 
for a new examination is necessary.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Additionally, VCAA notice which advised the veteran of the 
evidence needed to establish an increased rating as well as a 
disability evaluation and effective date should be provided.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for increased rating, 
that also includes an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AOJ should obtain VA treatment 
records for the veteran's skin condition 
dating since January 2005.

3.  The veteran should be afforded a VA 
skin disease examination to determine the 
current nature and severity of the 
veteran's licheni simplex chronicus.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
symptoms of the disorder should be 
described in detail.  The examiner must 
provide the percentage of the total body 
and exposed area affected by the 
disorder.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


